Me. Justice Raitey
delivered the opinion of the court:
An election was held in the city of Sanford on the seventh day of February of the present year for the office of Mayor, and at such election the relator and one Geo. H. Fernald were voted for. One ballot for relator was not counted by the Inspectors because it appeared upon its face to have been scratched ; (see State ex rel. Lilienthal vs. W. T. Deane, et al., decided at this term), and the result certified by the Inspectors and City Board of Canvassers was that the relator and Fernald had each received one hundred and ninety votes. Another election for Mayor was held on the 26th day of the same month and the respondent was elected without opposition or protest, and having taken the oath is now acting as Mayor. Relator instituted in this court a proceeding by information in the nature of a quo warranto under the statute. Sec. 2, p. 846, McC.’s Digest. The person who voted one of the ballots cast in favor of Fernald at the first election is alleged by the relator not to have resided in Sanford for the period of six months immediately preceding the election, which was necessary to en*289title him to vote. Sec. 13, pp. 247, 248, Mc.C.’s Digest. This is not denied by the respondent. The return or answer of the respondent was demurred to and the demurrer sustained, and no leave to amend has been asked. There is nothing in it which constitutes any defence; of course neither the second election nor the good faith of the Inspectors and Canvassers at the first area defence; nor could such Inspectors or Canvassers upon any recanvass inquire into the qualification of any voter at such election. State ex rel. vs. State Board of Canvassers, 16 Fla., 17.
4 rom ene papem uomre us we also feel satisfied of the relator’s title to the office, and judgment will be entered accordingly.